ORDER

PER CURIAM.
Appellant, Julius Turner, appeals from the Labor and Industrial Relations Commission’s decision finding that appellant did not suffer a compensable injury. We affirm.
We have reviewed the briefs of the parties and the legal file and find the findings of the Commission are supported by competent and substantial evidence on the whole record. As we further find an extended opinion would have no precedential value, we affirm the Commission’s finding pursuant to Rule 84.16(b). A memorandum, solely for the use *115of the parties here involved, has been provided explaining the reasons for the decision,